Citation Nr: 0701313	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-00 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to April 11, 2002, for 
the award of a total rating for compensation purposes based 
on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Rose, Counsel 











INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), New Orleans, Louisiana, 
regional office (RO).  In a September 2004 rating action, the 
RO granted the award of TDIU, effective April 11, 2002.  The 
veteran appeals the effective date for TDIU. 


FINDINGS OF FACT


1.  The veteran filed a formal application for schedular 
increase for post-traumatic stress disorder (PTSD) on April 
11, 2002, and for TDIU on July 29, 2002.

2.  The veteran first met the schedular criteria for TDIU on 
April 11, 2002, when his combined schedular evaluation was 
increased from 50 percent to 70 percent disabling.  It was 
not factually ascertainable that his service-connected 
disability precluded his employment at any time prior to that 
date.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
April 11, 2002, for the award of a total disability rating 
due to individual unemployability, are not met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.157, 3.400, 4.16 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, proper notice for the original 
entitlement to TDIU claim was provided by a letter from the 
RO to the veteran dated in September 2002, prior to the 
initial decision.  The RO subsequently granted TDIU in a 
September 2004 rating decision. The veteran filed a notice of 
disagreement, asserting that he is entitled to an earlier 
effective date.

The statutory scheme contemplates that once a decision 
awarding entitlement to TDIU, and an effective date has been 
made, section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See generally Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As the veteran was 
granted TDIU and assigned an effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.  

In addition, the RO issued a detailed December 2004 statement 
of the case (SOC), in which the veteran was advised of all 
the pertinent laws and regulations.  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim, 
and that the December 2004 SOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
the earlier effective date sought.  The veteran responded to 
the RO's communications with additional argument, thus curing 
(or rendering harmless) any previous omissions. Further, the 
claims file reflects that the December 2004 SOC contained the 
pertinent language from the duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2006). See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002). Thus, the VA's 
notice and assistance duties have been met.

The Board concludes that the notifications received by the 
veteran adequately complied with the statutory and regulatory 
provisions, and interpretive authority, with respect to VA's 
notice and assistance duties, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim adjudicated herein has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the issue 
adjudicated herein.  Thus, for these reasons, any failure in 
the timing or language of notice by the RO constituted 
harmless error.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, VA medical records, VA examination reports, 
and lay statements from the veteran in support of his claim.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the early 
effective date issue is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.  

The Board finds that there is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  In light of the Board's denial of the 
veteran's claim, no additional disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess, 19 
Vet. App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  Earlier Effective Date

With regard to claims for increase or a total disability 
rating based on individual unemployability, VA laws and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore," unless 
specifically provided otherwise.  38 U.S.C.A. § 5110(a) (West 
2002 & Supp. 2005).  Section 5110(b)(2) provides otherwise by 
stating that the effective date of an increased rating 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  Under 38 
C.F.R. § 3.400(o)(1) (2006), except as provided in paragraph 
(o)(2), the effective date is "date of receipt of claim or 
date entitlement arose, whichever is later."  Paragraph 
(o)(2) provides that the effective date is the "[e]arliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year from such date otherwise, date of receipt of 
claim."  See Harper v. Brown, 10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2006); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant or his duly 
authorized representative may be considered an informal 
claim.  Such claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2006).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2006).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to: (1) evidence that an increase in disability had occurred; 
AND (2) to the receipt of an application within one year 
after that increase in disability.  The application referred 
to must be an application on the basis of which the increased 
rating was awarded, because there would be no reason to 
adjudicate the question of the effective date prior to the 
award of a rating increase, just as there would be no reason 
to assign a disability rating on a disability-compensation 
claim until service connection had been awarded.  38 U.S.C.A. 
§ 5110(b)(2) allows a claimant to be awarded an effective 
date up to one year prior to the filing of an application for 
an increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within one year 
thereafter. The VA must review all the evidence of record, 
not just evidence not previously considered.  The Court noted 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim for 
increase, provided also that the claim for increase is 
received within one year after the increase.  The Court 
further stated that the phrase "otherwise, the effective 
date shall be the date of receipt of the claim" provides the 
applicable effective date when a factually-ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997). 

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to one year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to one year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within one year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

By way of background, the Board notes that service connection 
for PTSD was granted in an April 1998, and a 50 percent 
evaluation was assigned.  The veteran did not appeal this 
determination.  There was no formal application for an 
increased evaluation for PTSD until the veteran filed a 
formal application for schedular increase on April 11, 2002.  
He later filed an application for TDIU on July 29, 2002.  A 
September 2004 decision by the RO increased the evaluation of 
PTSD to 70 percent disabling.  A September 2004 decision by 
the RO also granted TDIU.  Both were effective from April 11, 
2002.  The veteran submitted a notice of disagreement with 
the effective date for TDIU.

Historically, the Court has held that the issue of 
entitlement to a total disability rating based on individual 
unemployability is not "inextricably intertwined" with the 
issue of entitlement to an increased schedular evaluation.  
See Parker v. Brown, 7 Vet. App. 116, 118 (1994); Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In Holland v. Brown, 6 
Vet. App. 443, 446-47, the Court explained that the question 
of a total disability rating based on individual 
unemployability is distinct from the question of a higher 
schedular evaluation.  Yet, in Norris v. West, 12 Vet. App. 
413 (1999), motion for full Court decision denied (July 29, 
1999), the Court held that a rating-increase claim may 
include a total rating claim where the veteran meets the § 
4.16(a) schedular requirements and the record on appeal 
includes evidence of unemployability based on a service- 
connected disability or disabilities.

As noted above, a formal application for TDIU (VA Form 21-
8940) was received in July 2002.  The RO has made the 
effective date for the award April 11, 2002, the date the 
veteran submitted his claim for schedular increase of PTSD.  
He did not have a combined schedular rating of 70 percent or 
more or a single disability rated as 60 percent prior to 
April 11, 2002.  The RO essentially treated the April 11, 
2002, claim for an increased schedular rating as an informal 
claim for TDIU which was then formalized by the July 29, 
2002, filing of the Form 21- 8940.

The veteran's service connected combined disability rating 
prior to April 11, 2002, was 50 percent, in effect since 
December 1997.  An unappealed April 1998 rating decision 
assigned the initial 50 percent evaluation for PTSD disorder.  
Thus, it is manifest that the veteran did not meet the 
section 4.16(a) schedular requirements for TDIU prior to 
April 11, 2002.  While there were VA medical records dated 
prior to April 11, 2002, that could conceivably be construed 
as claims for higher ratings, they would not be construed as 
claims for TDIU because the schedular requirements were not 
met and there was no competent evidence suggesting that the 
veteran was unemployable due solely to service-connected 
disability.   

The Board finds that the medical records do not reflect that 
the veteran became unemployable due to service-connected 
disability within a one-year period prior to the claim for 
TDIU.  VA examination report dated in March 1998 noted that 
the veteran was placed on disability by his employer in 1995.  
The veteran indicated to the physician that this was due to a 
combination of asbestos in his lungs and carpal tunnel 
syndrome.  The March 1998 VA physician indicated that the 
veteran's PTSD would lead to significant occupational 
impairment.  However, the physician did not find that the 
veteran suffered total occupational impairment due to his 
PTSD.  In fact, mental evaluation revealed that the veteran 
was appropriately groomed and dressed, alert and oriented 
times four, memory was intact, speech was logical, goal 
directed, and intact, and there was no evidence of impairment 
of thought process, delusions or hallucinations, or panic 
attacks.   Moreover, VA treatment records through April 2002 
also failed to show that the veteran had total occupational 
impairment due to his PTSD.  In short, it was not factually 
ascertainable that his service-connected PTSD precluded his 
employment prior to April 1, 2002.  

In sum, the Board finds that the criteria for assignment of 
an effective date earlier than April 11, 2002, for the award 
of a total disability rating due to individual 
unemployability, are not met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 
3.400 (2006).


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


